Citation Nr: 0102616	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  97-23 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left knee disorder.

3.  Entitlement to an increased evaluation for a left elbow 
fracture, with post-traumatic arthritis, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse
ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  Service connection for low back and left knee disorders 
was denied by an unappealed final RO decision in February 
1991.

3.  Evidence received since the February 1991 RO decision, 
when considered alone or in conjunction with all of the 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The residuals of a left elbow fracture, post-traumatic 
arthritis, are manifested by extension to 30 degrees and 
flexion to 135 degrees, subjective complaints of pain, and x-
ray evidence of some degenerative changes around the joint.  




CONCLUSIONS OF LAW

1.  The February 1991 RO decision is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2000).

2.  Evidence received since the February 1991 final RO 
decision is not new and material; the veteran's claim of 
entitlement to service connection for a low back disorder is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

3.  Evidence received since the February 1991 final RO 
decision is not new and material; the veteran's claim of 
entitlement to service connection for a left knee disorder is 
not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

4.  The criteria for an evaluation in excess of 20 percent 
for left elbow fracture with post-traumatic arthritis have 
not been met.  38 U.S.C.A. §§ 1155 (West 1991), (Veterans 
Claims Assistance Act (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5107); 
38 C.F.R. §§ 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5205, 
5206, 5207, 5209, 5210, 5211, 5212, 5213 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the standard for 
processing claims for VA benefits was changed, effective 
November 9, 2000, with the signing into law of the VCAA.  The 
VCAA removed the requirement for a claimant to submit a well-
grounded claim.  The VCAA also passed into law the VA's duty 
to assist claimants in the development of their claims.  

The Board has reviewed the record and finds that all relevant 
evidence necessary for an equitable disposition of this claim 
has been obtained, and there is no further development needed 
to satisfy the duty to assist.  VCAA, § 3(a), (to be codified 
at 38 U.S.C. § 5103A).

I.  New and Material Evidence

The veteran's service medical records (SMRs) reflect that he 
was treated in August 1989 for complaints of left knee pain.  
The clinical entries reflect a tentative diagnosis of 
patello-femoral joint syndrome.  Physical examination at that 
time was negative for any defects or deficits as the knee had 
a full range of motion and no instability.  The veteran was 
injured in a motor vehicle accident in December 1989.  The 
emergency services report indicates that he complained of 
left arm and lower back pain.  The SMRs do not reflect any 
further complaints or treatment for left knee or low back 
pain.  A physical examination report dated in August 1990 did 
not reflect any low back or left knee findings.  The report 
of medical history was negative for any such complaints from 
the veteran.  Due to the left elbow disability, the veteran 
was processed by a medical board in October 1990.  The 
medical summary that accompanied the medical board made no 
reference to any type of left knee or low back complaints or 
findings.  The veteran was then discharged in December 1990 
as a result of his left elbow disability.

The veteran submitted his initial claim for compensation 
benefits in December 1990.  In addition to his left elbow 
injury, the veteran also sought to establish entitlement to 
service connection for a low back disorder and left knee 
disorder.

The veteran was granted service connection for his left elbow 
fracture by way of a rating decision dated in February 1991.  
The same decision denied service connection for the low back 
and left knee issues.  The basis for the denial was that 
there was no evidence of either a low back or left knee 
disorder in service.  The veteran was notified of the rating 
action in March 1991.  He failed to perfect an appeal and the 
rating decision became final.  38 U.S.C.A. § 7105 (West 
1991).  Accordingly, the veteran's claim for those issues may 
only be reopened and considered on the merits if new and 
material evidence has been submitted.  See 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. 
App. 209, 219 (1999).

Evidence of record at the time of the RO's February 1991 
denial consisted of: service medical records and the 
veteran's claim for compensation benefits.  

The veteran submitted a VA Form 21-4138 in July 1996.  In 
addition to seeking an increased evaluation for his left 
elbow, he stated that he wanted to "file for secondary 
conditions related to my service connected injury to include 
a back condition and also my left knee."  Since the RO's 
February 1991 decision, the evidence added to the file 
includes:  (1) transcript of hearing at the RO in April 1997; 
(2) lay statements from family members and service comrade, 
received in April 1997; (3) discharge summary from VA medical 
center (VAMC) Fargo, N.D., dated in October 1997; (4) 
statements from a VA surgeon, dated in August, October and 
December 1997, respectively; (5) VA treatment records for the 
period from January 1991 to June 1999; (6) VA examination 
reports dated in September 1996 and February 2000; and, (7) 
multiple statements from the veteran.

The U. S. Court of Appeals for the Federal Circuit in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) changed the 
controlling law for determining when new and material 
evidence has been submitted.  Additionally, Hodge stressed 
that under the regulation new evidence that was not likely to 
convince the Board to alter its previous decision could be 
material if that evidence provided a "more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  Id, at 
1363.  The Federal Circuit noted that "the regulation 
imposes a lower burden to reopen than the Colvin [v. 
Derwinski, 1 Vet. App. 171 (1991)] test."  Id. at 1361, n.1.  

All of the evidence is new to the record in that it was not 
before the RO at the time of the February 1991 rating 
decision.  However, as will be discussed, the evidence is 
either not material or cumulative of evidence previously 
considered.

The lay statements from family members and the veteran's 
service comrade serve to describe symptomatology that they 
have observed.  The family members say that the veteran was 
"in good shape" when he was in service.  Subsequent to 
service he has complained of left knee and back pain.  The 
statements do not reflect that the veteran has been treated 
for any condition.  They only attest to complaints of pain. 

The statements from the veteran's service comrade are 
essentially cumulative of evidence previously considered.  
His first statement was provided during service as part of 
the accident investigation.  It reported the veteran to be 
injured in the accident with complaints of left arm and back 
pain.  This information was reported in the emergency 
services and emergency room records in the SMRs and 
previously considered.  The second statement repeated a 
description of the accident and said that the veteran was 
unable to pursue his wrestling interest after the accident.  
The statement added that he and the veteran almost had to 
leave a theater and seek medical treatment one evening 
because the appellant was experiencing back spasms.  There 
was nothing in the statement to relate the incident to any 
injury in service or to show that the spasms were the result 
of low back pain complaints from the December 1989 accident.

The veteran and his spouse's testimony did not provide any 
material evidence.  The veteran said that he was not treated 
for his back in service.  He described having spasms a couple 
of months after the accident.  He said that he just dealt 
with the pain.  He also said that he had picked slivers out 
of his back some two years after his accident.  In regard to 
his left knee, he said that he hurt the knee in the same 
accident and had experienced pain ever since.  He noted he 
had been treated once in service.  The testimony did not show 
that the veteran had been diagnosed with any type of low back 
or left knee disorder in service or subsequent to his 
discharge.

The VA treatment records reflect treatment provided in 
January 1991 for complaints of left elbow, low back and left 
knee pain.  No disorder was diagnosed in regard to the back 
or left knee.  Rather, the assessment was traumatic 
musculoskeletal pain.  An outpatient treatment record, dated 
in July 1996, reported left knee and low back range of motion 
as good.  There was no effusion or crepitation in the knee 
and there was no localized tenderness where there was mid-
back pain.  There was no impression/assessment/diagnosis 
relating to either the low back or left knee.  The September 
1996 VA examination found no evidence of a lumbar spine 
disorder.  An x-ray of the lumbar spine was interpreted as 
negative.  Physical examination of the left knee was also 
negative for a diagnosis.  X-rays of the left knee were 
interpreted to show no evidence of any bony abnormality.  
Thus, there was no objective evidence of a diagnosed 
condition for either the low back or left knee.  The 
remainder of the VA records reflect only one other instance 
of treatment for a complaint of low back pain in February 
1997.  However, no assessment, impression, or diagnosis of a 
specific disorder was provided.  Moreover, the complaints of 
back pain were not related to any incident of service by the 
examiner.  The remainder of the records related to treatment 
provided for the veteran's left elbow disability.

Finally, the statements from the VA surgeon relate to surgery 
performed on the veteran's left elbow and his ability to 
return to work after such surgery.  The statements are not 
probative of the new and material issues on appeal.

In summary, the veteran has submitted new evidence, that is, 
evidence that was not previously considered by the RO in 
February 1991.  However, after a careful and thorough review 
of the record, it is concluded that the evidence is not 
material to reopen the claim, even under the more liberal 
standard announced in Hodge.  He has failed to submit 
evidence that would bear directly and substantially on the 
issue to show that he currently suffers from either a low 
back or left knee disorder that is related to service, or 
that provides "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability".  
The veteran continues to complain of pain in the low back and 
left knee, complaints that are without a diagnosis to 
demonstrate a current disability.  See Sanchez-Benitez v. 
West, 13 Vet. App. 232 (1999).

As a procedural matter, the Board notes that the veteran's 
July 1996 statement was initially interpreted by the RO as a 
claim for entitlement to service connection on a secondary 
basis and treated as a new claim.  See 38 C.F.R. § 3.310 
(2000).  However, the February 1997 statement of the case 
correctly identified the issues as requiring the submission 
of new and material evidence as the veteran was still seeking 
service connection for low back and left knee disorders, just 
based on a different theory.  See Ashford v. Brown, 10 Vet. 
App. 120, 123 (1997).  The veteran then stated at his April 
1997 hearing that his claim was for direct service 
connection, which clearly required new and material evidence 
based on the unappealed February 1991 rating decision.  In 
either event, the veteran was required to submit new and 
material evidence to establish entitlement to service 
connection for low back and left knee disorders and was fully 
apprised by the RO of the requirements necessary to do so.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the veteran of the steps 
he needs to fulfill in order to reopen his claim, and an 
explanation why his current attempt to reopen the claim must 
fail.


II.  Increased Evaluation for Left Elbow

On the July 1988 report of medical history, the veteran 
indicated that he was right-hand dominant.  The veteran 
suffered a fracture of the left radial head as a result of an 
injury sustained in December 1989.  He was granted service 
connected for a left elbow (nondominant) fracture with post-
traumatic arthritis in February 1991.  He was assigned a 10 
percent rating.

The July 1996 VA treatment record noted that the veteran had 
difficulty with his left elbow with limited extension and 
also some decreased strength of about 3/5 and decreased grip 
about 3/5 with some crepitation.  There was no effusion 
evident.  The assessment was left arm ankylosis from old 
fracture.

The results of the September 1996 VA examination noted that 
the veteran complained of pain and being unable to straighten 
his left arm.  He said that he could not lift more than 5 
pounds and that cold, damp weather caused more pain.  The 
examiner said that the left elbow was fixed [sic] at 40 
degrees with extension to 130 degrees.  X-rays of the left 
elbow were interpreted to show no bony abnormality.  The 
diagnosis was history of fracture of the left elbow, not 
otherwise specified.  

The veteran's left elbow disability rating was increased to 
20 percent in November 1996.  The RO assigned an effective 
date of January 23, 1996.

The veteran submitted a statement in April 1997 wherein he 
said that the pain from his accident had affected his ability 
to perform his job.  Although he did not specify his left 
elbow pain as the cause.  He noted that he could not 
straighten his left arm and that made it hard to do even 
simple things or to use both arms together.

The veteran and his spouse presented testimony at a hearing 
at the RO in April 1997.  The veteran testified that he had 
constant pain in his left elbow.  He demonstrated that he was 
unable to fully extend his left arm.  Sometimes his left 
elbow joint popped or pinched when going through a range of 
motion.  He testified that he was not able to perform 
sufficiently at work to earn a bonus because of limitations 
imposed by his left elbow.  The veteran's spouse testified 
that cool weather seemed to bother his left elbow.  The 
veteran said that he took medication for pain but that it did 
not take away all of the pain.  The veteran related that he 
had begun receiving treatment from VA for his left elbow 
beginning in September 1996.  

The lay statements from family members provided generalized 
comments that the veteran suffered from left arm pain.

Associated with the claims file are VA treatment records for 
the period from September 1996 to June 1999.  The records 
reflect treatment for the veteran's left elbow disability.  
An entry dated in April 1997 noted that the veteran was 
evaluated for his left elbow contracture.  He had a range of 
motion from 45 to 140 degrees.  He had grip strength of 19.5 
kilograms (kg) on the left.  He was referred for computed 
tomography (CT scan) of the left elbow in May 1997.  The CT 
scan was interpreted to show some degenerative changes at the 
elbow.  There were no definitive loose bodies or other 
findings to suggest a bony etiology for the veteran's 
inability to straighten his elbow.  A May 1997 clinical entry 
reviewed the CT scan and concluded that the veteran's 
contracture was the result of a soft tissue problem.  The 
veteran was noted to lack 45 degrees of extension.  He was 
recommended for a contracture release procedure.  

The veteran underwent an anterior capsulotomy of the left 
elbow in August 1997.  The operative report noted that there 
was improvement of extension to approximately 20 degrees but 
no further progress could be made.  His VA surgeon provided 
several statements that noted that the veteran was unable to 
return to work until December 1997.  Based on the surgery and 
statements from the surgeon, the veteran was assigned a 
temporary 100 percent rating for his left elbow disability, 
effective from August 15, 1997, to December 31, 1997, when it 
returned to a 20 percent residual rating.

The veteran received continued therapy for his left elbow.  
An October 1998 clinical entry noted that he had made 
progress in regard to both strength and motion.  His grip 
strength was listed as 38 kgs on the right and 30 kgs on the 
left.  He had a range of motion of the left elbow from 25 to 
135 degrees, which was an improvement of 10 degrees from 
January 1998.  The entry recorded that the veteran was 
pleased with his progress and that the "elbow is working 
fine."  The veteran was dismissed from the clinic.  

The veteran was afforded a VA orthopedic examination in 
February 2000.  The examiner noted the history of the injury 
as well as the 1997 surgery.  The veteran complained of a 
loss of sensation in the left 3rd, 4th and 5th fingers noted 
after cold exposure or using the left arm for lifting.  He 
complained of pain on use of the elbow.  There was no left 
elbow joint tenderness, edema, or deformity.  Grip was 
measured as 3/5 on the right and 1 1/2/5 on the left.  The 
range of motion of the left elbow was reported to be from 30 
degrees to 135 degrees on both active and passive testing.  
There was some evidence of facial grimacing while performing 
the movement.  There was no evidence of excessive 
fatigability, incoordination or significant further loss of 
motion after the testing.  X-rays of the left elbow were 
interpreted to show calcific densities about the joint that 
were likely representative of degenerative changes.  The 
veteran was also referred for nerve conduction velocity (NCV) 
testing in light of his complaints of loss of sensation.  The 
results of the NCV testing were interpreted to show a normal 
result.  The final assessment was traumatic arthritis of the 
left elbow.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

The veteran's left elbow disability is currently evaluated 
pursuant to impairment of the radius under Diagnostic Code 
5212.  38 C.F.R. § 4.71a (2000).  Under Diagnostic Code 5212, 
a 20 percent evaluation is assigned for an impairment of the 
radius, of the nondominant arm, without loss of bone 
substance or deformity, or where there is nonunion in the 
upper half.  A 30 percent rating is for consideration where 
there is nonunion in the lower half, with false movement and 
loss of bone substance and marked deformity.  

In this case, there is no evidence to show nonunion of the 
lower half of the radius, or false movement or substantive 
bone loss to warrant the assignment of a 30 percent rating 
under Diagnostic Code 5212.

The veteran does have a limitation of motion of the left 
elbow, his nondominant upper extremity.  The normal range of 
motion of the elbow is from 0 degrees of extension to 145 
degrees of flexion.  See 38 C.F.R. § 4.71, Plate I (2000).  
Limitation of flexion of the nondominant forearm to 55 
degrees warrants a 30 percent evaluation under Diagnostic 
Code 5206.  A 30 percent evaluation is also for assignment 
where there is limitation of extension of the nondominant 
forearm to 100 degrees under Diagnostic Code 5207.

There is no evidence to support a 30 percent rating in this 
case.  The medical evidence of record does not demonstrate a 
limitation of flexion to 55 degrees or limitation of 
extension to 100 to satisfy the rating criteria.  

The Board has considered for application other diagnostic 
codes pertaining to the evaluation of the veteran's left 
elbow disability.  However, as the veteran does not suffer 
from ankylosis of the elbow, flail joint, or any lack of 
motion in regard to supination and pronation, the other 
diagnostic codes are not for application in this case.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5209, 5210, 5211, 
and 5213.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

The United States Court of Veterans Appeals (Court) has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating 
for an orthopedic disorder should reflect functional 
limitation which is due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2000).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (2000).

In this case, the veteran has complained of pain and weakness 
in his left elbow.  He was noted to grimace during the range 
of motion testing in February 2000.  Moreover, at his April 
1997 hearing, the veteran testified that his left elbow hurt 
all of the time but he did not say that he had not missed any 
work as a result.  He did testify that he felt that his left 
elbow kept him from earning a bonus or a raise at work.

In evaluating the evidence of record, the Board finds that 
there is no evidence of additional disability beyond that 
contemplated in the current 20 percent disability evaluation.  
The veteran has daily aching and he has occasional 
exacerbations if he uses his left arm too much or fully 
extends his elbow.  However, there is no evidence of record 
to show any additional functional impairment of the veteran's 
left elbow beyond his current rating.  Accordingly, there is 
no basis under DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59 
to award an increased evaluation.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased evaluation for the veteran's 
residuals of a fracture of the left radial head.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); VCAA, § 4, (to be 
codified as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. 
§ 3.102 (2000).


ORDER

New and material evidence has not been submitted to reopen a 
claim for service-connection for a low back disorder, service 
connection remains denied.

New and material evidence has not been submitted to reopen a 
claim for service-connection for a left knee disorder, 
service connection remains denied.

An evaluation in excess of 20 percent for left elbow 
fracture, post-traumatic arthritis, is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

